FILED
                             NOT FOR PUBLICATION                              JUL 19 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ALLA TAWIL,                                       No. 06-70652

               Petitioner,                         Agency No. A078-751-221

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

        Alla Tawil, a native and citizen of Syria, petitions for review of a Board of

Immigration Appeals (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
under 8 U.S.C. § 1252. We review for substantial evidence factual findings,

Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008), and review de novo

due process claims, Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001). We deny the

petition for review.

         Substantial evidence supports the BIA’s determination that the harm Tawil

suffered did not constitute persecution. See Padash v. INS, 358 F.3d 1161, 1165-

66 (9th Cir. 2004); see also Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir. 1995)

(minor abuse of Indo-Fijian during 4-6 hour detention did not compel finding of

past persecution). Substantial evidence also supports the BIA’s determination that

Tawil failed to establish past persecution or a well-founded fear of future

persecution because he did not demonstrate the Syrian government was unable or

unwilling to control the individuals who harmed him. See Castro-Perez v.

Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005). Accordingly, his asylum claim

fails.

         PETITION FOR REVIEW DENIED.




JT/Research                                2                                  06-70652